DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. Claims 1-5, filed as preliminary amendment, are currently pending and have been considered below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201810925634.6 filed on 08/15/2018.

Examiner’s Note
Claim 1 has multiple “comprise” terms. For the purpose of examination examiner interpreted following part as preamble for claim 1.
A method for detecting a bandwidth of a linear vibration motor, comprising a linear vibration motor, which comprises a housing and a motor suspended within the housing so that a vibration is generated by a linear reciprocating motion of the motor, wherein the method comprises the following steps: 

Claim Objection
Claim 5 is objected due to minor informalities in spelling as showed in bold font.
“a last frequency point reaching the target displacement lower limit is defined as a bandwidth”.

Appropriate correction is needed.

Claim Rejections - 35 USC §112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the term “qualified” (line 14). This is an indefinite term until it is clearly mentioned why it is qualified and for what it is qualified. Applicant does not explicitly explain about the specific action/matter for which the “displacement frequency curve is qualified”. So claim 1 is indefinite. For the purpose of examination “qualified” has been interpreted in broadest reasonable interpretation and interpreted as “qualification to have less vibration in a motor”.
Claim 1 recites the term “bandwidth of the linear vibration motor”. A bandwidth is a range of frequencies. It is unclear how a linear vibration motor has a bandwidth. Does applicant mean the bandwidth of the displacement frequency response curve generated by the motor? The bandwidth of the input signal to the 
Claim 3 recites -the term “qualified” (line 5). This is an indefinite term until it is clearly mentioned for what it is qualified for. Applicant does not explicitly explain about the specific action/matter for which the “displacement frequency curve is qualified” for. So claim 3 is indefinite. For the purpose of examination “qualified” has been interpreted in broadest reasonable interpretation and interpreted as “qualification to have less vibration in a motor”
Dependent claims 2-5 failed to clarify these subject matters. Thus they are also indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cloutier et al. (US 20150248828 A1) (hereinafter Cloutier) in view of Park (US 20110254782 A1) (hereinafter Park).
Regarding Claim 1, Cloutier teaches 

A method for detecting a bandwidth of a linear vibration motor, comprising a linear vibration motor, which comprises a housing and a motor suspended within the housing so that a vibration is generated by a linear reciprocating motion of the motor, wherein the method comprises the following steps: 
step S 1: setting a target displacement level (Fig 5, Para [0047], “5 zones ranging from “Very Good” to “Very rough”.” “Very Good “can be the “target displacement level which is represented by 1 VSM in figure 4); 
step S2: measuring a displacement frequency response curve with reference to the target displacement level (Fig 4, Para [0047], line 1-5, “More particularly, the graph shown in FIG. 4 is associated to an example of a system adapted for a slow- rotating hydro turbine-generator the VSM (i.e. Vibration severity measurement to quantify the dimensional vectors displacement and frequency. So VSM is the “displacement frequency response curve”) values corresponding to 5 zones ranging from “Very Good” to ‘Very Rough” derived from an ISO displacement severity chart. According to Para [0047], line 14-19, “In the graph shown, two peaks of vibration are observed, a first peak 50 around 5.5 Hz triggering the vibration severity threshold level of 1.9 VSM. in a “Fair Zone” (i.e. reference to 1VSM which is the target displacement), and the second peak 52 ; 
step S3: comparing the displacement frequency response curve obtained in step S2 with a preset standard target displacement frequency response curve, determining whether the displacement frequency response curve is qualified (Para[0026], line 5-10, “The numeral 1 of such a synthetic unit can correspond to the afore-mentioned upper limit of a comfort zone, in one example. This approach is detailed below where the synthetic unit is referred to as the unit of VSM (Vibration Severity Measurement) and a value of 1 VSM is associated to the upper limit of a comfort zone (i.e. Standard target displacement frequency) within which vibrations are considered minimal or non-stressful for the machine”. Non-stressful condition can be one criteria to be qualified), and if it is qualified, entering step S4 ( Para[0026], line 5-10, “The numeral 1 of such a synthetic unit can correspond to the afore-mentioned upper limit of a comfort zone, in one example. This approach is detailed below where the synthetic unit is referred to as the unit of VSM (Vibration Severity Measurement) and a value of 1 VSM is associated to the upper limit of a comfort zone (i.e. Standard target displacement frequency) within which vibrations are considered minimal or non-stressful for the machine”. Non-stressful condition can be one criteria to be qualified. As mentioned in Para[0050], claim 2, “the common unit is synthetic unit derived from a vibration severity chart and the first and second bandwidths are also derived from the vibration severity chart”(i.e. entering the step S4 if it is qualified);  
 step S4: measuring a bandwidth (Para [0050], claim2, “the first and second band widths are also derived from the vibration severity chart”) 
Cloutier is silent with regards to the fact that this is a linear vibration motor; however, Cloutier teaches the vibration severity analysis of fixed, moving and rotary component of machines (Para [0001], line 1-5).

Park teaches this machine can be a linear vibrator or vibration motor (Fig 3).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include that the machine where displacement measurement and bandwidth measurement is happening can be a liner vibrator as taught by Park in view of Cloutier for the purpose of showing the fact that the vibrations  of the machine component which is analyzed as showed in Clourtier can be a linear vibrator . Therefore,  combining the teaching of “linear vibrator”  with a measurement of bandwidth would facilitate the output of various vibrations in broadband for linear vibrator  (Park, Para[0002]).Regarding Claim 3, the combination of Cloutier and Park teaches 

The method for detecting the bandwidth of the linear vibration motor according to claim 1.
Cloutier further teaches
wherein in step S3, if features of the displacement frequency response curve are the same as features of the standard target displacement frequency response curve, it is qualified (Para[0026], line 5-10, “The numeral 1 of such a synthetic unit can correspond to the afore-mentioned upper limit of a comfort zone, in one example. This approach is detailed below where the synthetic unit is referred to as the unit of VSM (Vibration Severity Measurement) and a value of 1 VSM is associated to the upper limit of a comfort zone (i.e. Standard target displacement frequency) within which vibrations are considered minimal or non-stressful for the machine”. Non-stressful condition can be one criteria to be qualified);
 wherein, the features of the standard target displacement frequency response curve comprises: in a low frequency band, as the frequency increasing, the steady state displacement of the motor vibrator increases accordingly; in a middle frequency band, as the frequency increasing, the steady state displacement of the motor vibrator remains at the target displacement level; in a high frequency band, as the frequency increasing, the steady state displacement of the vibrator reduces accordingly (Fig 4, In low frequency range the displacement is increasing until 5.5Hz, in middle frequency range between peak 50 to 52 the displacement remains under 1VSM which is inside the range of target displacement level, in high frequency after 100Hz the displacement is reducing ).  
Claims 4 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cloutier in view of Park and further in view of Torvik (Torvik, Peter J. "On estimating system damping from frequency response bandwidths." Journal of Sound and Vibration 330.25 (2011): 6088-6097.)

Regarding Claim 4, the combination of Cloutier and Park teaches 
The method for detecting the bandwidth of the linear vibration motor according to claim 1. Park further teaches this machine can be a linear vibrator or vibration motor (Fig 3). 
The combination is silent with regards to 
wherein in step S4, the method for measuring a bandwidth of the linear vibration motor comprises:
 in the displacement frequency response curve, along with a direction of frequency increasing, a first frequency point reaching the target displacement level is defined as a bandwidth lower limit frequency, a last frequency point reaching the target displacement level is defined as a bandwidth upper limit frequency, and the bandwidth of the linear vibration motor is obtained by calculating a difference between the bandwidth upper limit frequency and the bandwidth lower limit frequency.  
Torvik teaches 
in the displacement frequency response curve (Fig 1), along with a direction of frequency increasing (Fig 1, Frequency is increasing in x axis ), a first frequency point reaching the target displacement level (Fig 1, represented by dashed line) is defined as a bandwidth lower limit frequency (  Page 4, Section 2, frequency ω1 is first frequency point and bandwidth lower limit frequency as in this frequency, displacement  response reaches  some fraction r of the maximum value) a last frequency point reaching the target displacement level is defined as a bandwidth upper limit frequency ( Page 4, Section 2, frequency ω2 is last frequency and bandwidth upper limit frequency  as in this frequency, displacement  response is some fraction r of the maximum value), and the bandwidth is obtained by calculating a difference between the bandwidth upper limit frequency and the bandwidth lower limit frequency (Page 3, Section 1 , line 5-7, “The measure of damping is taken as being proportional to i.e. the difference between the two frequencies at which the amplitudes are (most typically) 70.7% of the amplitude at the resonance of interest”. Page 4, equation 4 numerator).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include using difference of two frequency when displacement reaches target displacement level as taught by Torvik in view of Cloutier and Park for the purpose calculating bandwidth of vibrating frequency. Therefore, this technique would facilitate the bandwidth calculation using difference between two frequencies when the displacement reaches a certain level for any vibratory system (Torvik, Abstract)
Regarding Claim 5, the combination of Cloutier and Park teaches 
The method for detecting the bandwidth of the linear vibration motor according to claim 1. Park further teaches this machine can be a linear vibrator or vibration motor (Fig 3).
The combination is silent with regards to 
wherein in step S4, the method for measuring a bandwidth comprises:
 in the displacement frequency response curve, along with a direction of frequency increasing, a first frequency point reaching a target displacement lower limit is defined as a bandwidth lower limit frequency, a last frequency point reaching the target displacement lower limit  is defined as a bandwidth upper limit frequency, and the bandwidth is obtained by calculating the difference between the bandwidth upper limit frequency and the bandwidth lower limit frequency.  
Torvik teaches 
in the displacement frequency response curve (Fig 1), along with a direction of frequency increasing (Fig 1, Frequency is increasing in x axis ), a first frequency point reaching a target displacement lower limit (Fig 1, represented by solid line) is defined as a bandwidth lower limit frequency ( Page 4, Section 2, frequency ω1 is first frequency point and bandwidth lower limit frequency as in this frequency, displacement  response reaches  some fraction r of the maximum value) a last frequency point reaching the target displacement lower limit is defined as a bandwidth upper limit frequency (Page 4, Section 2, frequency ω2 is last frequency and bandwidth upper limit frequency  as in this frequency, displacement  response is some fraction r of the maximum value), and the bandwidth of is obtained by calculating a difference between the bandwidth upper limit frequency and the bandwidth lower limit frequency (Page 3, Section 1 , line 5-7, “The measure of damping is taken as being proportional to the bandwidth of the response, i.e. the difference between the two frequencies at which the amplitudes are (most typically) 70.7% of the amplitude at the resonance of interest”. Page 4, equation 4 numerator).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include using difference of two frequency when displacement reaches target displacement lower limit l as taught by Torvik in view of Cloutier and Park for the purpose calculating bandwidth of vibrating frequency. Therefore, this technique would facilitate the bandwidth calculation using difference between two frequencies when the displacement reaches a certain level for any vibratory system (Torvik, Abstract)


Allowable subject matter based on prior art
Claims 2 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 

Regarding Claims 2 the closest prior art of record  Cloutier, Park and Holliday (US 20140013842 A1)(hereinafter Holliday) teaches the following 
Regarding Claim 2 the combination of Cloutier and Park teaches 
The method for detecting the bandwidth of the linear vibration motor according to claim 1, wherein in step S2, measuring a displacement frequency response curve of the motor vibrator comprises:
Cloutier further teaches obtaining the displacement frequency response curve (Abstract and Fig 4)
Park further teaches the machine can be of the motor vibrator
The combination is silent with regards to 
 driving the linear vibration motor by sinusoidal signals having different frequencies, so that a steady state displacement level of the motor vibrator reaches the target displacement level without exceeding a maximum input voltage amplitude, and 
Holliday teaches 
driving the linear vibration motor ( Para[0022], “A linear motor is particularly well suited for use with active balancers that are used with present invention”) by sinusoidal signals having different frequencies (Para[0029], line 9-23, “The variation of each balancing , 
However the prior art fails to anticipate and render obvious 
so that a steady state displacement level of the motor vibrator reaches the target displacement level without exceeding a maximum input voltage amplitude, in combination with the rest of the claim limitations as claimed and defined by the applicant.

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Ge et al. (US 20180026572 A1) –Figure 3, step S1-S6 states the vibration state parameter. However this publication does not qualify to use as a prior art due to non-qualifying date.
Deng et al. ( US 10816602 B2 ) – Fig 1 and Fig 3 – states similar subject matter of calculating bandwidth .However this patent does not qualify as a prior art due to non-qualifying date. The patent having same inventor the patent is examined for double patenting .However the claim comparison between two documents does not provide enough evidence for qualification for double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862


/Catherine T. Rastovski/Primary Examiner, Art Unit 2862